20-22071-rdd         Doc 22       Filed 07/16/20 Entered 07/16/20 13:29:26             Main Document
                                               Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re:                                                                Chapter 11


Spring Valley NY Realty LLC,                                          Case No. 20-22071-rdd


                            Debtor.                                   HON. Robert D. Drain
------------------------------------------------------------------x


                       MOTION FOR RELIEF FROM AUTOMATIC STAY


        Secured Creditor, Selene Finance LP, as attorney in fact for NJCC-NYS COMMUNITY

RESTORATION FUND LLC, by and through the undersigned counsel, hereby moves this Court,

pursuant to 11 U.S.C. § 362(d)(1) for a modification of the automatic stay provisions for cause,

and, in support thereof, states the following:

1.      Debtor, Spring Valley NY Realty LLC, filed a voluntary petition pursuant to Chapter 11

of the United States Bankruptcy Code on January 14, 2020. The Debtor has been acting as a debtor

in possession since case commencement.

2.      On May 18, 2006, Chaya Neustadt (“Borrower”) executed and delivered a Promissory Note

(“Note”) and a Mortgage (“Mortgage”) securing payment of the Note in the amount of

$417,000.00 to GreenPoint Mortgage Funding, Inc. The Mortgage was recorded on May 26, 2006

in Instrument Number 2006-00028625 of the Public Records of Rockland County, New York. The

Mortgage was assigned to Secured Creditor. True and accurate copies of documents establishing

a perfected security interest and ability to enforce the terms of the Note are attached hereto as

Composite Exhibit “A.”            The documents include copies of the Note with any required



                                                                                              20-22071-rdd
                                                                                                  20-03610
                                                                                                      MFR
20-22071-rdd      Doc 22      Filed 07/16/20 Entered 07/16/20 13:29:26           Main Document
                                           Pg 2 of 4



indorsements, Recorded Mortgage, Assignment(s) of Mortgage, and any other applicable

documentation supporting the right to seek a lift of the automatic stay and foreclose, if necessary.

3.     Secured Creditor is the holder of the Note (“noteholder”), and is either the original

mortgagee, beneficiary or assignee of the security instrument for the referenced loan. Noteholder

directly or through an agent has possession of the promissory note and the promissory note is either

made payable to noteholder or has been duly endorsed.

4.     The mortgage provides Secured Creditor a lien on the real property located at 33 Summit

Avenue, Spring Valley, NY 10977 (the “Property”), in Rockland County, State of New York, and

legally described as stated in the mortgage attached in Composite Exhibit “A.”

5.     The Debtor purports to have a legal or equitable interest in the Property, whether by

conveyance from Borrower, or otherwise. The Property is listed in the Debtor’s Schedule A/B

indicating a fee simple interest in the Property.

6.     The terms of the aforementioned Note and Mortgage have been in default, and remain in

default, since February 1, 2020, with arrears in the amount of $16,886.08 as of May 31, 2020. A

true and accurate copy of Secured Creditor’s statement in regard to indebtedness and default is

attached hereto as Exhibit “B.” As per the Secured Creditor’s statement the total amount due is

$646,396.86.


7.     The stated value of the property is $174,825.00. See Exhibit “C” which is attached hereto

and permissible as a property valuation under Fed. R. Evid. 803(8).

8.     Debtor’s Schedule A/B indicates the value of the Property to be $275,000.00.

9.     The Debtor has not filed a Chapter 11 plan of reorganization as of July 10, 2020. Secured

Creditor’s security interest in the subject property is being significantly jeopardized bythe

Borrower’s and the Debtor’s failure to comply with the terms of the subject loan documents while
                                                                                          20-22071-rdd
                                                                                              20-03610
                                                                                                  MFR
20-22071-rdd      Doc 22     Filed 07/16/20 Entered 07/16/20 13:29:26            Main Document
                                          Pg 3 of 4



Secured Creditor is prohibited from pursuing lawful remedies to protect such interest. Secured

Creditor has no protection against the erosion of its collateral position and no other form of

adequate protection is provided.

10.    If Secured Creditor is not permitted to enforce its security interest in the collateral or be

provided with adequate protection, it will suffer irreparable injury, loss, and damage.

11.    Secured Creditor respectfully requests the Court grant it relief from the Automatic Stay in

this case pursuant to §362(d)(1) of the Bankruptcy Code, for cause, namely the lack of adequate

protection to Secured Creditor for its interest in the above stated collateral. The Debtor, or an

appointed Operating Trustee shall be notified of any surplus monies realized upon sale of the

property in a foreclosure proceeding brought by Secured Creditor.

12.    Secured Creditor requests approval of legal fees in amount of $850.00 and costs in the

amount of $181.00 associated with this motion. Such fees and costs would not be collectable from

the Debtor or chargeable to the Debtor’s bankruptcy estate.

13.    No previous application has been made for the relief request herein.




                                                                                          20-22071-rdd
                                                                                              20-03610
                                                                                                  MFR
20-22071-rdd      Doc 22     Filed 07/16/20 Entered 07/16/20 13:29:26           Main Document
                                          Pg 4 of 4




       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d)(1) to permit Secured Creditor to take any and all steps

necessary to exercise any and all rights it may have in the collateral described herein, to gain

possession of said collateral, awarding its reasonable attorneys’ fees and costs incurred in this

proceeding, and for any such further relief as this Honorable Court deems just and appropriate.


Dated: July 16 , 2020
       Westbury, NY
                                             RAS BORISKIN, LLC
                                             Attorney for Secured Creditor
                                             900 Merchants Concourse, Suite 310
                                             Westbury, NY 11590
                                             Phone: (516) 280-7675
                                             Fax: (516) 280-7674


                                             By: /s/_Kevin R. Toole ____
                                             Kevin R. Toole, Esq.
                                             Email: ktoole@rascrane.com




                                                                                         20-22071-rdd
                                                                                             20-03610
                                                                                                 MFR
